             STEWART LEE KARLIN LAW GROUP, P.C.
                                   Attorneys at Law




                     SLK
                           111 JOHN STREET, 22ND FLOOR
                               New York, New York 10038
                                 (212) 792-9670/Office
                                  (212) 732-4443/Fax
                                      slk@stewartkarlin.com

MEMBER OF THE BAR                                               Concentrating in Employment, Insurance and
NEW YORK & FLORIDA                                              Education Law

September 8, 2020

VIA ECF
Honorable Edgardo Ramos
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       RE:     Arroyo v. Department of Education of the City of New York
               19 Civ 07416 (ER)

Dear Judge Ramos:

        Plaintiff’s counsel is writing this letter to advise the Court that it has just been retained by
Plaintiff and that a notice of appearance (corrected) has just been filed. (Dkt 26). Plaintiff had been
pro se. Plaintiff is requesting additional time to amend her complaint from September 10, 2020 to
September 30, 2020. This is the first request for an extension of time to amend the complaint. I
have reached out to opposing counsel via telephone and email and have not had a response back as
to Defendant’s position.

        A review of the docket sheet reflects that there is an Order (Dkt No. 24) granting in part and
denying in part Defendant’s Motion to Dismiss and allowing Plaintiff to amend her complaint by
September 10, 2020. Plaintiff’s counsel would respectfully request that she be allowed until
September 30, 2020 to amend her complaint. The pro se complaint has several claims being
asserted and is about 20 pages long. Plaintiff needs additional time to review the documents in her
case including from her 3020a hearing which is voluminous.

       Thank you for your consideration in this matter.

Very truly yours,

s/Stewart Lee Karlin
STEWART LEE KARLIN

                                             Page 1 of 2
SLK/cb

cc:   Alana Mildner, ACC via ECF




                SLK


                                   Page 2 of 2
